COURT OF APPEALS OF VIRGINIA


Present: Judges Kelsey, Petty and Senior Judge Bumgardner


SCOTT SILER AND ROBERT FARGUHAR

v.     Record No. 2596-06-1

JOSEPH E. PULLIAM                                               MEMORANDUM OPINION*
                                                                    PER CURIAM
TRAVELERS INDEMNITY COMPANY                                       FEBRUARY 20, 2007

v.     Record No. 2621-06-1

JOSEPH E. PULLIAM


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Robert A. Rapaport; Jennifer T. Atkinson; Clarke, Dolph, Rapaport,
                 Hardy & Hull, P.L.C., on brief), for appellants Scott Siler and
                 Robert Farguhar.

                 (Gerard E. W. Voyer; Audrey Marcello; Taylor & Walker, P.C., on
                 brief), for appellant Travelers Indemnity Company.

                 (T. Gregory Evans; Joynes & Gaidies, on brief), for appellee.


       Scott Siler and Robert Farguhar appeal a decision of the Workers’ Compensation

Commission finding that (1) Joseph E. Pulliam proved he was an employee of Siler and Farguhar

(hereinafter referred to as “employer”) rather than an independent contractor; (2) “Jay” had

actual or apparent authority to hire claimant to work for employer; and (3) “Jay,” acting as

employer’s agent, exercised control over claimant sufficient to make him an employee.

Travelers Indemnity Company also appeals the commission’s decision and raises questions

identical to questions (1) and (2) raised by employer in its brief. We have reviewed the record


       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
and the commission’s opinion and find that these appeals are without merit. Accordingly, we

affirm for the reasons stated by the commission in its final opinion. See Pulliam v. Scott Siler &

Robert Farguhar, VWC File No. 223-19-88 (Sept. 25, 2006). We dispense with oral argument

and summarily affirm because the facts and legal contentions are adequately presented in the

materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                        Affirmed.




                                             -2-